 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record illthe case, the undersigned makes the following:CONCLUSIONS OF LAw1.UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, affiliated with the Congress of Industrial Organizations, United Elec-trical,Radio and Machine Workers of America, and Steel, Metal and AlloyWarehousemen and Handlers' Union, Local 785 of the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, affiliatedwith the American Federation of Labor, are labor organizations within themeaning of Section 2 (5) of the Act.2.By contributing support and assistance to Steel, Metal and Alloy Ware-housemen and Handlers' Union, Local 785 of the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, Respondenthas engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (2) of the Act.3.By discriminating in regard to the hire and tenure of employment ofCharles Todd, thereby discouraging membership in a labor organization, Re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.5.The unfair labor practices aforesaid are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]AMERICAN BROADCASTING COMPANY (KGO-TV)andNATIONAL Asso-CIATION OF BROADCAST ENGINEERS AND TECHNICIANS, SAN FRANCISCOCHAPTER, PETITIONER.Oa,9e No. 20-RC-1014.April 30, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harry V. Bamford,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Murdock and Styles].iThe Employer moved at the hearing to dismiss the petition on the ground that manyof the employees in the proposed unit are supervisors. Inasmuch as the exclusion ofthose individuals found to be supervisors does not substantially affect the makeup ofthe unit requested, we find that the Employer's motion to dismiss is without merit.Accordingly,we deny the motion. CompareAmerican Broadcasting Company, Inc.(ICECA-TV),93NLRB 1410.The supervisory status of the employees in dispute-is discussed in paragraph4, infra.94 NLRB No. 26. AMERICAN BROADCASTING COMPANY (KGO-TV)101Upon the entire -record in this case, the Board finds : 21.The Employer is engaged in commerce within the -meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the'-Employer.3.A question affecting-commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and -Section 2 (6) and (7).of the Act.4.The Petitioner seeks a unit of all .employees in the Employer'sprogram department at San Francisco, California, including all TVdirectors,, program assistants, the film.editor, the assistant-Alm editor,the art director, -the , assistant art directors, and the program coordi-nator, but excluding all clerical employees and supervisors as definedin -the Act.The 'Employer contends 'that its program department,isvarious divisions -should not the grouped into one bargaining unit.The Employer ,would,have'the Board establish a separate -unit for,each of the following groups: (a) Program assistants,who aid in,the direction. of:programs; (b) program assistants who act in tthecapacity of stagehands;, (c) program assistants.who help in the artdepartment, constructing and- handling scenery; and (d)-film depart-ment employees and'the program 'coordinator. 'There is.no bargain-ing history with:respect-to the employees in- the-requested unit.The Employer's -television, operations,. including its , broadcastingstudio, an auxiliary studio, -a control 'room,,,a; projection room, -and aExceptfor` the work in connection-.with remote, broadcasts and work, on theconstruction of sets -at another location,; substantially all, of the timeof:the,. employees, included in-.theirequested unit is spent at the, TVstation under the supervision of the progi;am manager.'The programmanager, is iultimately responsible for ;all, television- programs broad-- tion, is-the .program 'coordinator, who, among other functions, sees'to it that studios are available for -rehearsals and:auditions, that tech-nical' equipment and - scenery ,is ;availablewhen it is, needed, that filmsare scheduled for broadcast at the proper times, -and that the traffic-department obtains',:department acts ."as a coord-inator;of-,a11the functions that go ,to makeup the show."zThe' Employer'oral. argument, is denied as the parties',briefs. and recordIn the case adequately present the positions of the.parties.' S Although-the program manager is also nominally in. charge of all AM radio.programshe has turned over most of his duties in that -regard, to the assistant program-manager.The program manager therefore devotes almost all of his time to television programs. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDEach program is under the supervision of a TV director, herein re-ferred to as a director, who is responsible for the proper productionof the program. In carrying out his functions he is directly aidedby a program assistant, two in the case of a live broadcast 4 Theprogram assistants help generally in seeing that all of the cast is as-sembled, and that the scenery, title cards, and any other necessary itemsare at hand.During the show one assistant acts as a floor manager.He receives instructions from the director by means of an intercom-munications system and relays the instructions to the actors.Theother program assistant remains in the control booth with the direc-tor and times the show to see that it is running on schedule.The film department is charged with the responsibility of obtain-ing and caring for the films and video recordings. It must see thateach film is cleared for broadcast and is properly screened for tech-nical defects.It is the film department's duty to see that the filmsand video recordings are in the projection room for use at the propertimes and are returned to the sender after they have been used.Dur-ing the screening of the films, the film department personnel maynotice parts of the film where commercials should be cued in and mayalso notice factors which could cause the director difficulty in recog-nizing the cues.It is then the duty of the film department to notifythe director involved and point out these matters to him.The art department is divided into two parts. In the offices at theTV station, sets are planned and designed according to the desires ofthe directors needing them. If there is little time within which toobtain a particular set, the art director will use his discretion to createsomething which will fill the needs of the show.The scenery is actu-ally built at an office located in another building.The art directordirects the placing of the scenery on'the stage. In the past, programassistants who regularly aid in the production of programs, on occa-sion have aided in moving scenery and also in repairing any damagedscenery, if the situation demanded.However, the Employer has in-creased its personnel in a continued effort to departmentalize its opera-tions as much as possible, and it did not appear that program assistantshad engaged in any work on scenery within a month or two before thehearing in this case.From the foregoing facts, it is apparent that the program depart-ment of the Employer functions as an integrated and coordinated unitunder the ultimate supervision of the program manager, with the em-4 The Employer broadcasts live shows,video recordings,and films.Live shows mayconsist of studio shows produced and directed by the Employer,utilizing personnelemployed by the Employer,they may consist of "package"shows produced by a "packager,"utilizing personnel selected by the "packager"but directed by the Employer,or they mayconsist of remote shows such as sporting events. AMERICAN BROADCASTING COMPANY (KGO-TV)103ployees of the different subdivisions working together as a team, inorder to produce finished programs.We have previously held thatthe program department of a television station may constitute an ap-propriate unit.5Accordingly we find that the employees in the Em-ployer's program department have similar interests and may consti-tute a unit appropriate for the purposes of collective bargaining.6There remains for consideration only the question as to the super-visory status of several of the categories of personnel in the programdepartment :TV directors.-ThePetitioner seeks to have the directors includedin the unit whereas the Employer desires to have them excluded onthe ground that they are supervisors within the meaning of the Act.As indicated above, the directors supervise the production of eachprogram and are responsible for its quality.The duties and respon-sibilities of the directors are greatest during the production of liveshows, conceived, produced, and directed by the Employer. In theseshows the director may make minor changes in the format of the showand must exercise complete control over the show to see that it isproperly rehearsed and timed, and must in general see that the acting,the setting, the televising, and all other elements of the show producethe proper artistic effect.The director has at his command, in addi-tion to his program assistants, a number of technicians from the Em-ployer's engineering department.7By means of a combination oforders to the actors, relayed through the program assistant on thefloor, orders to the cameraman as to the angles, distance, and mannerin which the program should be photographed, orders to the technicaldirector as to which picture should be broadcast over the air, andorders to the sound boom man and sound mixer as to which micro-phones should be activated, where the sound boom should be placed,and how the sound should be modulated, the director is able to controlcompletely the contents of the show.During live "package shows"the director is limited more in his duties in that the effect which hestrives for has been determined for him and his duty is to producethe program accordingly.During programs consisting of video re-cordings or films, because of the limitations of the medium, the direc-tor performs only technical functions.However, film broadcasts areusually accompanied by live commercials which the director must pro-duce and direct in exactly the same manner as live broadcasts. In5KMTR Radio Corporation (KLA C-TV),85 NLRB 99;WC4U, Inc,93 NLRB 1003In view of this holding we find it immaterial that in the future the Employer willseek to eliminate all interchangeof functions between thevarious divisionsof the programdepartment.For, even withoutany interchange of functions,the various divisionstogether constitutean appropriate unit.*The technicalengineering employees are separately represented by the NationalAssociation of BroadcastEngineersand Technicianswhich has a contractwith theEmployer covering a system-wide technical unit. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDbroadcasting remote shows such as sporting or special events, thedirector's duties are again concerned with obtaining the proper tech-nical effects, inasmuch as he has no control over the action beingbroadcast.In addition to the duties described above, it also appears that di-rectors have, on occasion, procured talent for broadcasts and haveeffectively recommended the transfer of talent from their .programswhen they believed that someone else could ,perform the task better.One director regularly hires a small amount of talent on a ,limitedbudget program.One of,the directors also effectively recommendedthat a particular program assistant be hired.Moreover, althoughthe program assistants are regularly scheduled, it appears,that a di-rector could request the services of a particular program assistant andthe request would, if practicable, be granted.The same situationexists with regard to the use of engineering personnel, and^in at leastone instance a director was instrumental in seeing that a cameramanI-as_replaced.In accord with recent cases 8 involving similar factualsituations we find that directors s are supervisors within, the meaningof the amended Act,and should therefore, be excluded from the, unitherein found appropriate.The art director.-Therecord contains little, in, regard to the dutiesof the art director.However, it appears that, the art director hiredboth of his assistants and in one case,effectively, recommended a raisefor one of.his assistants.For this reason we[find that'the art directoris a supervisor, and, is therefore excluded from, the, unit herein foundappropriate.The ftlrm editor.-The,film editor is in charge of the film depart-ment.She was promoted to, this position from that of assistant tothe, former, film editor.She is aided by an assistant,who does,a greatdeal of the, same workand who also does, a slight, amount of, clericalwork which is incidental to her other duties.It appears that theeditor effectively recommended the , hiring of the ,assistant and hasthee authority, effectively to recommend her dismissal.We thereforefind that she is a, supervisor within the.meaning,of the Act. .We shallaccordingly exclude the film editor.The coordina,ator.-None.ofthe parties contends that this individualat the hearing that the coordinator would be' permitted to effectivelyrecommend the hiring of her assistant. Inasmuch as the coordinatoris not now a supervisor, we. shall include her in the unit.8American Broadcasting, Companpp, Inc (KECA-TV),93 NLRB 1,410;WCAU,, Inc.,93 NLRB 1003. '11,1Is,9In0uding Adair, who, although listed as a program assistant, acts solely in, thecapacity of a drector.}' ' HANNA MOTOR COMPANY105We find that all of the employees in the Employer's program de-partment, excluding the TV directors and the program assistant whoacts in the capacity of a director, the art editor, the film editor, andair supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.5.The Employer contends that the petition in this case is prematurebecause of the prospective expansion of the program department.The Employer contemplated hiring six employees immediately afterthe hearing with a possibility of further expansion at a later date, ifplans for increased programming materialize.However, the recordshows that the present complement of the program department con-stitutes a substantial and essentially representative proportion of theexpected full complement of the program department 10Under thesecircumstances we see no reason for departing from our usual policyof directing an immediate election."[Text of Direction of Election omitted from publication in thisvolume.]10 This is true particularly in view of the fact that the contemplated addition of sixemployees presumably will have been completed prior to the election.11 Cf.Westinghouse Electric Corporation,87 NLRB 463.HANNA MOTOR COMPANYandINTERNATIONALASSOCIATIONOF MACHIN-ISTS, PETITIONER.Case No. 10-BC-1268.April 30, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before J. S. Patton, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer, an Alabama corporation, is engaged in the saleand servicing of new and used automobiles and trucks.The sales ofnew automobiles and trucks is made under an exclusive sales agree-ment granted to the Employer by the Ford Motor Company.Duringthe calendar year 1950 the Employer made purchases in excess of$1,400,000.Over $1,100,000 of this amount was shipped to the Em-ployer from points outside the State of Alabama.On the basis of theforegoing facts we find that the Employer is engaged in commerce94 NIJRB No. 29.